Citation Nr: 1027056	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for left sided hearing loss 
disability.

3.  Entitlement to service connection for refractive error.

4.  Entitlement to service connection for psychiatric disability 
manifested by anxiety or anger outbursts.

5.  Entitlement to service connection for fatigue (claimed as 
secondary to Persian Gulf War service).

6.  Entitlement to service connection for a disability manifested 
by light headedness (claimed as secondary to Persian Gulf War 
service).

7.  Entitlement to service connection for asthma (claimed as 
secondary to Persian Gulf War service).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to September 
1977, from September 1990 to August 1991, from February 2004 to 
June 2004, and from May 2007 to August 2007.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ). A copy of the transcript is associated 
with the claims folder.  It is noted that the appellant clarified 
at this time that he seeks service connection for hearing loss 
disability of the left ear only; as such, the issue of service 
connection for right sided hearing loss disability is deemed 
withdrawn.

The Board notes that the only vision issue before the undersigned 
at this time is service connection for refractive error.  While 
the appellant was previously denied in May 2008 for vitreous 
floaters, this issue was not appealed in his subsequent notice of 
disagreement (NOD).  The appellant indicated in his May 2008 NOD 
that he sought to appeal the denial of his claim for vision 
impairment which is described by him as refractive error in the 
record and addressed independently on the May 2008 rating 
decision as refractive error.  Therefore, it is concluded that 
this issue is not before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for rheumatoid 
arthritis, psychiatric disability manifested by anxiety or anger 
outbursts, fatigue, a disability manifested by light headedness, 
and asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The appellant raised the issue of ringing ears during his 
April 2010 sworn testimony.  This is referred to the RO, 
the agency of original jurisdiction, for appropriate 
action.


FINDINGS OF FACT

1.   Hearing loss disability as defined by 38 C.F.R. § 3.385 is 
shown in the appellant's service treatment records.

2.  Service treatment records show that the appellant was 
routinely exposed to noise, and health record dated June 2007 
shows noise induced hearing loss.

3.  The appellant has refractive error of the eyes and denied any 
history of in-service trauma to the eyes or vision.




CONCLUSIONS OF LAW

1.  A left ear hearing loss disability for VA purposes was 
incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Vision loss due to refractive error is precluded by the 
regulations.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.303(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the appellant served during the 
Persian Gulf War in Southwest Asia Area of Operations.  He did 
not engaged in combat and he does not assert that his claimed eye 
or hearing problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application in 
this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.   Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Other organic diseases of the nervous system, to include 
sensorineural hearing loss, shall be considered to have been 
incurred in or aggravated by service although not otherwise 
established during the period of service if manifested to a 
compensable degree within one year following service in a period 
of war or following peacetime service on or after January 1, 
1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

Hearing Loss Disability of the Left Ear

On review of the evidence of record, the Board finds that service 
connection for hearing loss disability of the left ear is 
warranted.

Hearing loss disability as defined by 38 C.F.R. § 3.385 is shown 
in the appellant's service treatment records.  The Board 
acknowledges that the audiometric findings between service 
enlistment in 1977 and release in 2007 show fluctuating degrees 
of hearing loss, some of which do not satisfy the VA criteria for 
hearing loss disability under 38 C.F.R. § 3.385.  However, in 
some instances a hearing loss disability as defined by VA is 
shown, including at the time of the appellant's release from 
active duty in 2007.  Service audiological evaluations reflect 
puretone thresholds, in decibels, as follows for the left ear:




HERTZ



500
1000
2000
3000
4000
9/1986
40
30
25
35
35
4/1991
15 
20
25
30
50
5/2007
40
35
35
40
55

The Board notes that, during active duty in Apri l991, the 
appellant's audiological evaluation showed a 50 decibel puretone 
threshold at the 4000 Hertz level.  VA regulation 38 C.F.R. 
§ 3.385 states that impaired hearing with a 40 decibel or greater 
threshold at any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is a hearing disability for VA purposes.  The Board 
further notes that the May 2007 audiological report reflects that 
the appellant had steady noise exposure with high frequency loss, 
asymmetric loss, and low frequency hearing loss.  The assessment 
was noise induced hearing loss, and injury due to undetermined 
intent using military firearms.

The Board finds that he is competent to report the onset of 
hearing loss during active duty.   Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  Furthermore, the appellant is credible; service 
treatment records support his sworn testimony on this matter.

In view of the above, the evidence weighs in favor of the 
appellant's claim for hearing service connection for hearing loss 
of the left ear.  The appellant has a current hearing loss 
disability as defined by VA based on the most recent audiological 
evidence of record, and the evidence reflects that this is 
related to noise exposure in service; thus, it is established 
that the currently hearing loss disability of the left ear is 
related to service.  Accordingly, the claim is granted.

Vision Claim

The appellant asserts that he has a visual disability.  
Specifically, he testified that he did not require the use of eye 
glasses prior to service whereas he did need corrective glasses 
after service.  He stated that, while he was in the military, it 
seemed that his eyes just became weaker and weaker and he then 
required glasses.  He noted that he has blurry vision, which he 
was told was likely due to chemotherapy.

On review of the evidence of record, including the appellant's 
sworn testimony, the Board concludes that service connection for 
refractive error is not warranted.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Report of VA eye 
examination dated June 1998 reflects an assessment for vitreous 
floaters and refractive error.  It further reflects that, while 
the appellant expressed complaints of black spots in front of the 
eyes of 6 to 7 years duration and light sensitivity, the 
appellant denied any history of eye trauma to the eyes.  
Therefore, to this extent, there is no personal injury suffered 
or disease contracted in line of duty that can be related to the 
current symptoms.

While the clinical evidence establishes the presence of 
refractive error that requires the use of corrective glasses, 
refractive error (without injury) is not a disability qualifying 
for service connection under VA law.  Accordingly, service 
connection for refractive error is not warranted.

Duty to Assist and Notify

Here, VA's duty to notify and to assist does not apply to the 
claims as resolution of this claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In this instance, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to service connection for refractive error.

Because there is no reasonable possibility that further notice or 
assistance would aid in substantiating the claim regarding 
service connection for refractive error, any deficiency as to 
VCAA compliance with regards to that issue is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


Similarly, any deficiency in VA's duty to notify and assist on 
the claim for service connection for hearing loss of the left ear 
is rendered moot by the favorable decision above.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103.  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of his claim and exercised his option of 
having a personal hearing.


ORDER

Service connection for hearing loss disability of left ear is 
granted.

Service connection for refractive error is denied.


REMAND

Sworn testimony reflects that the appellant has had additional VA 
treatment since his records were last obtained and associated 
with the claims folder, including a procedure on the hand related 
to his claim.  Therefore, a decision on the issues of entitlement 
to service connection for rheumatoid arthritis, psychiatric 
disability manifested by anxiety or anger outbursts, fatigue, a 
disability manifested by light headedness, and asthma is deferred 
pending the receipt of records reported by the appellant.

Also, the record shows that aVA examination of the joints and 
lungs was conducted in October 2007.  The examination report 
reflects that the claims folder was unavailable.  When a VA 
examination is deemed necessary, VA's duty to assist include a 
requirement to conduct a thorough and contemporaneous examination 
that takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  Here, the 
examination is inadequate as it was undertaken without the 
benefit of the appellant's prior examination and treatment 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  All VA treatment records dated since October 
2007 should be obtained and associated with the 
claims folder, including those records pertaining 
to the appellant's hand procedures.

2.  The appellant should be scheduled for a VA 
examination to ascertain the nature and etiology 
of any joint and pulmonary disorder found.  The 
claims folder must be available for review.
(a)  The examiner should indicate whether any 
current finding for rheumatoid arthritis is 
attributable to active service, including 
Persian Gulf War service.  The examiner 
should indicate whether it is likely, as 
likely as not, or unlikely that rheumatoid 
arthritis is related to service.
(b)  The examiner should indicate whether any 
current finding for asthma is attributable to 
active service, including Persian Gulf War 
service.  The examiner should indicate 
whether it is likely, as likely as not, or 
unlikely that asthma is related to service.
A complete rational is required for all opinions.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


